Title: From John Adams to William Tudor, Sr., 7 March 1819
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy March 7. 1819

On the 20 of January 1768 the House of Representatives appointed a committee to prepare a petition to the King & letters to his ministers & a letter to the agent knowing that Such a committee was appointed & that they were buisily employed in preparing these representations meeting Mr Otis one morning I asked him how do you proceed with your petitions & letters he answered I have drawn them all up & given them to Sam to quieuwieuh them whether this word is Arabec or Seminola I know not. I believe it was an original odity of his own invention. These letters were printed in London by Almmon in 1768 in a pamphlet These lettres from beginning to end demonstrate the roughcast of James Otis & the polish & burnish of Samuel Adams the 1st. is a petition to the king In every sentence of this Petition the hand of Otis is visible. In page 8 in this paragraph particularly “with great sincerity permit us to assure you Majesty that your subjects of this province ever have & still continue to acknowledge your Majesty’s high court of Parliament the supreme legislative power of the whole empire. The superintending authority of which is clearly admitted in all cases that can consist with the fundamental rights of nature & the constitution to which your majesty’s happy subjects in all parts of your empire conceive they have a just and equitable claim” The next letter is to the Earl of Shelburn this letter also in every paragraph demonstrates the hand of Mr. Otis page 15 “It is the glory of the British constitution that it has its foundation in the law of God & nature it is essentially a natural right that a man shall quietly enjoy & have the sole disposal of his own property this right is engrafted into the British Constitution & is familiar to the American subjects, & your Lordship will judge whether any necessity can render it just & equitable in the nature of things that the supreme legislative of the empire should impose duties subsidies tallages & taxes internal or external for the sole purpose of raising a revenue upon subjects that are not and can not, considering their local circumstances, by any possibility be equally represented & consequently whose consent can not be had in Parliament the security of right & property is the great and of a Government surely then such measures as tend to render right & property precarious tend to destroy both property & government for these must stand or fall together. Property is admitted to have an existence in the savage state of nature & if it is necessary for the support of Savage life it becomes by no means less so in civil society the house entreat your lordship to consider whether a Colonist colonies can be concieved to have any property he may call his own if it may be Granted away by any other body with out his consent And they submit to your Lordships judgment whether this was not actually done when the act for granting to his majesty certain duties for paper glass & other articles for the sole & express purpose of raising a revenue in America was made. It is the judgment of Lord Coke that the Parliament of Great Brittain cannot tax Ireland quia millite ad parliamebitum non mittant & Sir William Jones an eminent jurist declared it as his opinion to king Charles the 2nd: “that he could no more grant a commission to levy money on his subjects in Jamaica without their consent by an assembly than they could discharge themselves from their allegiance to the Crown” I have selected this paragraph merely as a specimen but every other sentence in the letter carries demonstrative marks of the hand of James Otis. The next letter was to General Conway dated feb 18. 68 This letter also bears indellible marks of the hand of James Otis Page 22 “The house is at all times ready to Recognize his majesties high court of Parliament the supreme legistative Power over the whole Empire its superintending authority in all cases consistent with the fundamental rules of the Constitution is as clearly admitted by his majesties subjects in this province as by those within the Relm” This paragraph is an infallible stamp of the then character of James Otis’s opinions. This opinion was not mine; I could not and would not have consented to it, for long before this time I was fully convinced that Parliament had no legal & constitutional authority over us in any case whatsover. Page 23d. “It is the glory of the British Prince & the happiness of all his subjects that their constitution hath its foundation in the immutable laws of nature and as the supreme legislative as well as the Supreme Executive derives its authority from that Constitution it should seem that no laws can be made or executed that are repugnant to any essential law in nature. Hence a British subject is happily distinguished from the subjects of many other states in a just & well grounded opinion of his own safety which is the perfection of political liberty.” This whole paragraph is James Otis in perfection. the sense of every line of it is his; it may be thought a minute criticism but it is characteristic & infallible. Otis & the majority of the Committee derived all authority from the constitution Samuel Adams would have derived it only from the people The People with him were everything & Constitutions nothing Otis & Adams however might have agreed in expression for it is certain that no constitution can be made by any other power than the people. The letter proceeds—page 23—“It is acknowledged to be an unalterable law in nature that a man should have the free use and sole disposal of the fruit of his honest industry subject to no control.“The equity of this principle seems to have been too obvious to be misunderstood by those who framed the Constitution into which it is engrafted as an established law. It is conceived that this principle gave rise in early time to a representation in Parliament where every individual in the Realm has since been and is still considered by acts of Parliament—As present by himself Or by his representative of his own free election; consequently the aid afforded these to the Sovereign is not in the nature of a tribute but the free & voluntary gift of all.”
All the subsequent Paragraphs of this letter carry indellible marks of Otis’s hand, Smoothed with the oily brush of S. A.
The next letter is to the Marquis of Rockingham Jany 22—1768 page 28th “Your Lordship is pleased to say that you will not adopt a system of arbitrary rule over the Colonies nor do otherwise than strenuously resist whose attempts shall be made to throw off—that dependency to which the Colonies ought to submit. And your Lordship with great impartiality adds, “not only for the advantage of Great Brittain but for their own real happiness & safety.”
This House my Lord have the honor heartily to join with you in Sentiment & they speak the language of their constituents. So sensible are they of their happiness & safety in their union with & dependence upon the mother country—that they would by no means be inclined to accept—of an independency if offered to them” This was the Sentiment of James Otis & of a majority of that committee & of their constituents but whether it was cordially the sentiment of Sam’l Adams at that time I submit to the judgment of his grandson. I could not have consented to that paragraph, without limitations & explanations. If we could have been sure of continuing our old connection I Should have prefered it to independence—but rather than submit to the sovereign authority of parliament I would not only have accepted independence if offer’d but would have fought for it if refused.” page 29th. “My Lord the superintending power of that high court (the parliament) over all his majestys subjects in the empire and all cases which can consist with the fundamental rules of the constitution was never question’d in this province nor as the house conceive in any other—but in all free states the constitution is fix’d it is from thence that the Supreme legislative as well as the Supreme executive derives its authority—neither of them can break through the fundamental rules of the constitution without destroying their own foundation. It is humbly conceived that all his Majestiys happy Subjects in every part of his wide extended dominions have a just & equitable claim to the rights of that constitution upon which a government itself is formed & by which Sovereïgnty & allegiance is ascertained & limited your Lordship, will allow us to say that it is an essential right of a British Subject engrafted into the Constitution or if your Lordship will admit the expression—a sacred & unalienable natural right quietly to enjoy & have the sole disposal of his own property &c” This & all the subsequent paragraphs in this letter are but abridgements of the sentiments uttered by Otis in 1761. in his arguments against the execution of the deterrant Acts of trade. The next letter is to Lord Camden page 33. “If in all free states the constitution is fixed and the supreme legislative power from thence derives its authority can that power overleap the bounds of the constitution without subverting its foundation—? If the remotest Subjects are bound by the ties of allegiance which this people & their forefathers have ever acknowledged are they not by the rules of equity entitled to all the rights of that constitution which ascertains & limits both sovereignty and allegiance? If it is an essential unalterable right in nature engrafted into the British constitution as a fundamental law; & ever held sacred and irrevocable by the subjects within the realm that what is a mans own is absolutely his own & that no man hath a right to take it from him without his consent:—May not the subjects of this province with a decent firmness which has always distinguished the happy subjects of Britain plead & maintain this natural constitution? The superintending authority of his majestys high court of parliament—over the whole empire in all cases which can consist with the fundamental rights of the constitution was never question’d in this Province nor as this house conceive in any other.”
Here Mr Otis. Mr. Adams & the whole committee are undoubtedly in an error they made too ample a concession: the authority of parliament had always been question’d & always disputed untill the year 1675. when it was denied not only by Gov Winthrop Leverett & the legislature of the colony & it was ever after question’d by the best informed & thinking men both in this province & in many others if not in all “but they intreat Your Lordships reflection one moment on an act of parliament pass’d in the last Session & another in the 4th of his present majestys reign both imposing duties on his subjects in America which as they are imposed for the sole & express purpose of raising a revenue are in effect taxes. The position that taxation & representation are inseparable is founded on the immutable laws of nature—but the Americans had no representation in the parliament when they were taxed are they not then unfortunate then in these instances in having that separated which God & nature had joined? Every other paragraph in the letter is demonstrative of the hand of Otis. page 36th “A power without a check is always unsafe & in some future time may introduce an absolute government into America. The Judges of the land here do not hold their commissions during good behaviour—is it not then justly to be apprehended. that at so great a distance from the throne the foundation of national justice with salaries altogether independent of the people—an arbitrary rule may take effect, which shall deprive a bench of justice of its glory & the people of their security”—.
The next letter is to the Earl of Chatham “Feb’y 2d ’68. This is principally a letter of complement but it may not be amiss to quote a sentence or two. page 38—“It must afford the utmost satisfaction to the distrest colonists to find your Lordship so explicitly declaring your sentiments in that grand principle in nature ‘that what a man hath honestly acquired is absolutely & uncontrolably his own’ this principle is established as a fundamental rule in the british constitution which eminently hath its foundation in the laws of nature & consequently it is the indisputable right of all men more especially of a british subject to be present in person or by representation in the body where he is taxed; but however fixed your Lordship—& some others may be in this cardinal point it is truly mortifying to many of his majestys free & loyal Subjects that even in the british parliament that sanctuary of liberty & justice a different Sentiment seems of late to have prevailed” The rest of the letter is but a repetition of the complaints in former letters & a representation of the merits of the colonies in all former times in the public Service—The next is a letter to the Commissioners of the treasury. this in general is a repetition of the substance of the former letters a little varied in expression page 45 “They complain ‘of the duties levied by the offensive Acts of parliament as imposed with the sole & express purpose of raising a revenue and are to be applied in the first place for the making a more certain and adequate provission for the charge of the administration of justice & support of civil government &c &c” The next letter is a circular letter to the Speakers of the respective houses of representatives & burgesses on this continent a copy of which was also sent to Dennis De Bundt Esqr their agent—“by order of the house that he might make use of it if necessary to prevent any misrepresentation of it in England this letter is but a kind of recapitulation of the sentiments of the former letter— The letter to the Earl of Shelburne which follows dated Jan’y 22d ’68 This letter relates to proceedings between Gov Bernard & the house relative to a letter of his Lordship which the house had been permitted to hear but not to see & relative to charges against them which had been supposed to have been prefered by Bernard himself I shall quote but one paragraph from their vindication of themselves for having left out the judges from their legislative council “The non election of several gentlemen of distinguished character & station was by no means the effect of party prejudice private resentment or motives still more blameable but the result of calm reflection upon the danger that might acrue to our excellent constitution & the liberties of the people form too great an union of the legislative executive & judiciary powers of government which in the opinion of the greatest writers ought always to be kept Separate nor was this a new opinion formed at a certain period but it has been the prevailing sentiments of many of the most sensible & unexceptionable gentlemen in the province for many years past upon principles which your lordships thorough knowledge of the constitution & the just balance of the several powers of government this house is assured will justify.” The last letter dated Jan’y 12th. ’68—is to Dennis de Bardt Esqr agent for the house page 59 “The fundamental rules of the Constitution are the grand security of all british subjects & it is a security which they are all equally entitled to in all parts of his majestys extended dominions. The Supreme legislative in every free State derives its power from the constitution by the fundamental rules by which it is bounded & circumscribed. As a legislative power is essentially requisite where any powers of government are exercised it is conceived the Several legislative bodies in America where erected because their existence & the free exercise of their power within their several limits are essentially important & necessary to preserve to his majestys subjects in America the advantages of the fundamental laws of the constitution. When we mention the rights of the subjects in America & the interests we have in the british constitution in common with all other british subjects—We cannot justly be suspected of the most distant tho’t of an Independency on Great Britain some we know have imagined this of the colonists & others perhaps may have industriously propagated it & raise groundless & unreasonable jealousies of them but it is so far from the truth that we apprehend the colonies would refuse it if offered to them & would ever deem it the greatest misfortune to be obliged to accept it. They are far from being insensible of their happiness in being connected with the mother country & of the mutual benefits derived from it to both &c &c” Here Mr. Tudor let me pause whatever Mr. J Otis or Mr. S Adams or Col Otis—or Major Hawley—or Mr. Samuel Dexter—the illustrious Committee who sanction’d these letters thought at that time. I could not have given my unquallified consent to the foregoing paragraph for I certainly had distant thoughts of an Independency of Great Britain long before I ever saw the face of any one of that committee—even as long ago as the years 1755—56—& 57. when living at Worcester & knowing that miserable conduct of Shirley, Braddock—Loudon. Webb, & others in conducting the war & managing American Affairs I ardently wished that we had nothing to do with Great Britain. & firmly believed that the American Colonies if left to themselves & suffered to unite might defend themselves against the French much better without Great B— than with her. Now we will proceed with our quotations from the letter “It is the glory of the B constitution—that it hath its foundation in the law of God & nature—It is an essential national right that a man shall quietly enjoy—& have the sole disposal of his own property—this right is adopted into the constitution; this natural & constitutional right is so familiar to the American subjects that it would be difficult if possible to convince them that any necessity can render it just equitable & reasonable in the nature of things that the parliament should impose duties, subsidies, talliages, & taxes, upon them, internal or external, for the sole purpose of raising a revenue—. The reason is obvious because they cannot be represented & therefore their consent cannot be constitutionally had in Parliament.” They then they remark upon the declaratory act & the subsequent revenue acts which I pass over to page 63 “It is observable that though many have disregarded life & contemned liberty yet there are few men who do not agree that property is a valuable acquisition wh’ ought to be held sacred. Many have fought & bled & died for this, who have been insensible in all other obligations—those who ridicule the ideas of right & justice, faith & truth among men will put a high value upon money— property is admitted to have an existence even in a savage state of nature—the bow the arrow & the tomahawk, the hunting & the fishing ground, are species of property as important to any American savage, as pearls, rubies, & diamonds, are to the Mogul or a nabob in the east, or the lands, tenements, hereditaments, messuages, gold & silver of Europeans. & if property is necessary to the support of savage life it is by no means less so in civil Society—The Utopian Schemes of levelling—& the community of goods are as vissionary & impracticable as those wh’ vest all property in the crown are arbitrary, despotic, & in our government unconstitutional. Now what property can the Colonist be conceived to have if their money may be granted away by others without their consent” To do justice to this letter I must transcribe every word of it; but I have already, you will think, transcribed too much tho’ every line is a diamond. We will pass to page 65—“Our ancestors were in one respect not in so melancholy a situation as we their posterity are. In those times the crown & the ministers of the crown without the intervention of parliament demolished charters & levied taxes on the colonies at pleasure— Gov Andross in the time of James 2—declared that wherever an Englishman sets his foot—all he hath is the Kings. & Dudley declared, at the council board, & even on the sacred seat of justice, that the privilege of englishmen not to be taxed without their consent and the laws of England, would not follow them to the ends of the earth. It was also in those days declared in-council that the Kings subjects in New England did not differ much from slaves—& that the only difference was that they were not bought & sold—But there was even in those times an excellent attorney General. Sir W—Jones who was of another mind & told King James that he no more grant a commission to levy money on his subjects in Jamaica—tho’ a conquored island without their consent by an assembly, than they could discharge themselves from their allegiance to the English Crown. But the misfortune of the colonists at present is—that they are taxed by parliament without their consent. This while the Parliament continues resolved to tax us will ever render our case in one respect—more deplorable & remediless under the best of Kings than that of our ancestors was under the worst. They found relief by the interposition of parliament—lent by the intervention of that very power—we are taxed and can appeal for relief from their final decission to no power on earth—for their is no power on earth above them” For the rest of this admirable letter I must refer you to the printed vol. in which it is found, rich as it is, both in stile & matter: upon an attentive & careful review of all these letters I can find nothing to ascribe to Mr. Adams every sentence and every word of them appears to me to be Mr. Otis’s They are but an abridgement a concise compendium of Mr. O’s argument against the execution of the acts of trade in 1781—seven years before these letters were written— If Mr. O himself had not informed me that he had given them all to Mr. S A. to be revised I should not have suspected that Mr. Adams had anything to do in the composition of them for Mr. O. was as severe a critic & as capable of writing well as any man of that time he only did not love to revise correct & polish. If Mr. A. had really any share in these compositions it must have been only in the collocation of words. “Proper words in proper places” is a definition of Style. Swift, in these four words has express’d the essence of a learned, acute, & celebrated treatise of Dionisious Hallicarnuscensis concerning the arrangement of words, this arrangement of words is indeed a matter of Great consequence. Hume Robertson & Gibbon, owed more their fame to this than to their accuracy or impartiality: woe to the writer, in this age of the world who is rash enough to despise or neglect it—If Mr. Adams had nay share in the composition of these letters it was merely in the arrangement of Mr. O’s words—
I am Sir your humble servant
JA—